Judgment reversed, with costs, and complaint dismissed, with costs. The following findings of fact are reversed as against the evidence, namely: (a) The following part of the eighth, viz.: “and was expected to die at any moment;” (b) the tenth; (c) the fourteenth; (d) the following part of the fifteenth, viz.: “ and without any intent to make a transfer of said property to said defendants; ” (e) the sixteenth; and (f) the nineteenth; and, therefore, the conclusions of law are reversed as being unwarranted, and in place of said findings and conclusions we make the following findings, viz.': I. That the said deed by the said Margaret Donohue to the defendants was made upon and for at valuable consideration, namely, in paying her indebtedness to them for moneys advanced and support furnished by them to her and her children. II. That she executed the said deed with full knowledge of its contents and effect and with the intent thereby to transfer said property to the defendants. III. That she executed said deed of her own free will, without any fraud or undue influence being practiced upon her by the defendants or by any one. And upon the decision as thus amended, we make the following conclusions of law, namely: First. That the said deed by Margaret Donohue to the defendants was and is valid and effective to convey and did convey the said property to the defendants; second, that the defendants are entitled to judgment dismissing the complaint upon the merits, with costs, and that judgment accordingly be entered Thomas, Stapleton, Mills and Putnam, JJ., concurred; Rich, J.,-voted to reverse, but is of opinion that the issues of fact should be tried before a jury. Order to be settled before Mr. Justice Mills.